Citation Nr: 1606016	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  12-04 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to Department of Veterans Affairs (VA) death benefits.
 
2.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to December 1969.  He died in April 2010.  Two appellants have filed separate claims for death benefits alleging that they are each entitled to this benefit as his lawful surviving spouse.  This decision addresses the contentions of B.A.P.S., the appellant listed on the title page of this decision.  

A separate decision will address the contentions of the other appellant D.B.S.
 
This matter, a contested claim for recognition as the surviving spouse of the Veteran, is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  Jurisdiction of the Veteran's claims file currently resides with the RO in Houston, Texas. 

The appellant testified before a DRO in April 2011 and before Veterans Law Judge (VLJ) John Crowley in October 2012.  Copies of all transcripts have been associated with the claims file. 

This case was previously before the Board in July 2013 and January 2015 when the claim was remanded for further development.  The case is once again before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran legally married B.A.P.S. in Louisiana in February 1972; they had one child together.  They cohabitated until approximately 1980, when she left due to alleged misconduct by the Veteran.

2.  B.A.P.S. and the Veteran were never legally divorced.

3.  Due to the previous valid marriage between B.A.P.S. and the Veteran, D.B.S.'s attempted marriage to the Veteran in July 1980 was invalid by reason of legal impediment. 

4.  The Veteran attempted to divorce B.A.P.S. in February 2009; however, the evidence does not demonstrate that this marriage was legally terminated in the Veteran's lifetime.

5.  The Veteran died in April 2010.
  
6.  The immediate cause of death listed on the Veteran's death certificate is cardiac arrest.  Septic shock and liver cell failure are listed as leading to cardiac arrest.  The underlying cause was noted to be advanced liver cirrhosis. 

7.  At the time of the Veteran's death he was service-connected for bilateral below the knee amputations, coronary artery disease, peripheral vascular disease of the left lower extremity, peripheral vascular disease of the right lower extremity, hypertension, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right upper extremity (all associated with diabetes mellitus, type II with erectile dysfunction and onychomycosis).  The Veteran was additionally service-connected for diabetes mellitus type II with erectile dysfunction and onychomycosis.  He had a combined service-connected disability rating of 100 percent, effective January 16, 2009.

8.  The Veteran's service-connected disabilities did not cause the Veteran's death or contribute materially or substantially to the cause of death.

9.  The disorder that resulted in the Veteran's death, cardiac arrest, is unrelated to his active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for recognition of B.A.P.S. as the Veteran's surviving spouse for VA death benefits purposes are met.  38 U.S.C.A. §§ 103, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.102, 3.215 (2015).

2.  The criteria for service connection for the cause the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2014); 38 C.F.R. § 3.312 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Surviving Spouse

To establish status as a proper claimant for VA death benefits, the evidence must show that the appellant was validly married to the Veteran under the laws of the appropriate jurisdiction, and she must also meet the criteria of a surviving spouse.  See 38 U.S.C.A. §§ 1311, 1541; 38 C.F.R. §§ 3.1(j), 3.50(a), (b); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  For VA benefit purposes, a 'spouse' is a person who is a husband or wife of the Veteran. The Board notes that on June 26, 2013, the Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA), which limited the definition of marriage to spouses of the opposite sex, is unconstitutional. U.S. v. Windsor, 133 S. Ct. 2675.  The President of the United States has accepted the Attorney General's recommendation that the Executive Branch of government, to include VA, cease enforcement of the definitions of 'spouse' and 'surviving spouse' in Title 38 to the extent that they limit Veterans' benefits to couples of the opposite sex.  See also VA O.G.C. Prec. Op. No. 3-2014.
 
A marriage 'means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued.'  38 C.F.R. § 3.1(j).  The term 'surviving spouse,' except as provided in 38 C.F.R. § 3.52, means a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b).  A surviving spouse must have lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation that was due to the misconduct of, or procured by, the veteran without the fault of the spouse. 38 C.F.R. § 3.50(b)(1).
 
The Court of Appeals for Veterans Claims has determined that 38 U.S.C.A. § 101(3) and 38 C.F.R. § 3.50(b)(1) set forth a two-part test to determine whether a spouse will be deemed to have continuously cohabited with the veteran when there has been a separation.  Not only must the spouse be free of fault at the time of the separation, but it must be found that the separation 'was due to the misconduct of, or procured by, the veteran.'  In assessing the reasons for a separation between a veteran and his or her spouse, fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).
 
Generally, a surviving spouse must not have remarried or, since the death of the veteran and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances. 38 C.F.R. § 3.54.  A marriage can be established by several types of evidence, including a copy or abstract of the public record of marriage, or a copy of the church record of marriage containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record. 38 C.F.R. § 3.205(a)(1).
 
Where an attempted marriage is invalid by reason of legal impediment, VA regulations allow for certain attempted marriages to be nevertheless 'deemed valid' if specific legal requirements are met.  Basically, such an attempted marriage will be 'deemed valid' if: (a) the attempted marriage occurred one year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until the date of his or her death as outlined in § 3.53; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  38 U.S.C.A. § 103; 38 C.F.R. § 3.52.
 
If the provisions of 38 C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R.  § 3.52, the claimant's signed statement that she had no knowledge of an impediment to a marriage to the veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205(c). The U.S. Court of Appeals for Veterans Claims (Court) has interpreted these regulations to mean that the determination of the appellant's knowledge of the legal impediment must be viewed in terms of what the appellant's state of mind was at the time the invalid marriage was contracted.  Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).  The appellant has the burden to establish her status as claimant. Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The evidence shows that the Veteran married B.A.P.S. in February 1972 in the state of Louisiana.  The Veteran and B.A.P.S. had one child (a daughter from a previous relationship was additionally raised by both Veteran and B.A.P.S.) and separated around 1980.  B.A.P.S. alleges that the separation was due to the Veteran's abuse of their daughter and the fact that he was having extramarital affairs.  A letter from her daughter has been submitted to corroborate the alleged abuse.  Thereafter, there is no evidence to show that B.A.P.S. ever remarried, or held herself out to the public to be the spouse of another. 38 C.F.R. §§ 3.50, 3.53.

The Board notes that the VA initially apportioned some of the Veteran's benefits to B.A.P.S. in an August 2006 rating decision.  The Veteran contacted the RO in August 2006 regarding the apportionment and stated that he had been separated from B.A.P.S. since 1980.  The evidence shows that in February 2009 the Veteran filed an original petition for divorce in Harris County, Texas.  The evidence however does not demonstrate that the divorce proceedings between the Veteran and B.A.P.S. were ever finalized.  There is nothing in the record to support a finalized divorce. 

The Veteran passed away in April 2010.  Both D.B.S. and B.A.P.S. have filed separate claims for death benefits alleging that they are each entitled to this benefit as his lawful surviving spouse. 

D.B.S. contends that she was the 'common law spouse' of the Veteran. D.B.S. contends that she and the Veteran began to live together as husband and wife around 1980.  She has submitted evidence and testimony, including written testimony of several pertinent witnesses, to support her contention that she and the Veteran were known to relatives and friends as a married couple for a period of years.  Moreover, a "Declaration of Common Law Marriage" was submitted to the VA, signed by both the Veteran and D.B.S. attesting that they had exchanged vows in July 1980 and were holding themselves out as husband/wife.  It was signed by a notary public.  

The evidence indicates that the Veteran was legally married to B.A.P.S. in Louisiana in February 1972 (including as documented by a Marriage Certificate of record) and that this marriage was never legally terminated.  The Board notes that in support of her claim D.B.S. submitted statements from her landlord stating that she and the Veteran had lived together, a life insurance policy from the Veteran listing her as the beneficiary, statements from the Veteran noting that D.B.S. was his wife, and a Death Certificate listing her as the Veteran's surviving spouse.  The Board notes that an amended death certificate has now been associated with the claims file listing B.A.P.S. as the surviving spouse and removing D.B.S. from the death certificate.  See June 2012 Amended Death Certificate located on Virtual VA. 

In support of her claim, B.A.P.S. has submitted a letter from her daughter S.W. corroborating that the Veteran had abused her and that was why B.A.P.S. was forced to leave the marriage.  She has additionally submitted an April 2012 Judgement Declaring Heirship from the Harris County, Texas Probate Court noting that the Veteran had been married to B.A.P.S. and that the marriage ended with the Veteran's death on April 30, 2010.  The Veteran's heirs were determined to be B.A.P.S., his son with B.A.P.S. and a daughter (it is unclear who the mother was). At her September 2013 VLJ hearing, D.B.S. testified that her daughter's name, fathered by the Veteran, was Coltaschica.  This is not the name listed on the Texas Probate Court determination of heirship.

The fact that the Veteran was legally married to B.A.P.S. from 1972 to the time of his death is the critical fact in this case, and D.B.S. has not presented persuasive evidence to disprove this fact nor is there otherwise any contrary evidence of record. While D.B.S. believes that she was the 'common law' wife of the Veteran, the evidence shows that the Veteran remained legally married to B.A.P.S. until his death. 

The State of Texas provides for common law marriage, with such an arrangement being called an informal marriage under state law. In a judicial, administrative, or other proceeding, the marriage of a man and woman may be proved by evidence that (1) a declaration of their marriage has been signed; or (2) the man and woman agreed to be married and after the agreement they lived together in Texas as husband and wife and they represented to others that they were married. Tex. Fam. Code Ann. § 2.401(a) (West 2003).  A person may not be a party to an informal marriage or execute a declaration of an informal marriage if the person is presently married to a person who is not the other party to the informal marriage or declaration of an informal marriage, as applicable. Tex. Fam. Code Ann. § 2.401(d).  The proponent of such a marriage may establish these elements by either direct or circumstantial evidence.  See Russell v. Russell, 865 S.W.2d 929, 932 (Tex. 1993).
 
Under the applicable law, no common law marriage may be recognized between the D.B.S. and the Veteran in Texas when the Veteran was legally married to B.A.P.S. prior to and throughout the time of his relationship with the D.B.S.
 
The other avenue to be considered is whether there was an attempted marriage that may be 'deemed valid' under 38 C.F.R. § 3.52.  This regulation provides that where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) the marriage occurred 1 year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death. 

Significantly, D.B.S. self-reported in her May 2010 claim for benefits, that the Veteran's marriage to B.A.P.S. ended in October 2009 (although there is no evidence to support this contention in the file).  As noted above, no final divorce decree has been produced.  As the Veteran died in April 2010, he could not have been married to D.B.S. for over a year prior to his death (hypothetically assuming an October 2009 divorce date).  Moreover, although D.B.S. alleges that she and the Veteran had children together, she has not procured birth certificates of any children showing both the Veteran as the father and her listed as the mother.  The Board is compelled to find that the D.B.S.'s attempted marriage to the Veteran cannot be 'deemed valid' for VA purposes.  

In light of this fact, the Board may not consider D.B.S. to be the Veteran's surviving spouse because (1) D.B.S. could not have a legally valid common law marriage to the Veteran when the Veteran was legally married to another party throughout the pertinent period (the appellant's asserted period of marriage to the Veteran from the 1980's to the time of his death), and (2) D.B.S.'s attempted marriage to the Veteran cannot be otherwise 'deemed valid' for VA purposes.

In sum, it appears that D.B.S. entered into a marriage with the Veteran which, but for his prior marriage to B.A.P.S., would have been valid under the state laws of Texas.  In the absence of a final divorce decree, the Board finds that B.A.P.S. and the Veteran remained legally married until his death in April 2010 and D.B.S.'s marriage to the Veteran was not a valid marriage pursuant to 38 C.F.R. § 3.50.  See 38 C.F.R. § 3.206 (2015). 

The issue at this point is now whether B.A.P.S. may be considered to have continuously cohabitated with the Veteran.  As noted above, B.A.P.S. states that she was forced to leave the Veteran after discovering he was abusing their daughter and the fact that he was having an extramarital affair.  She has acknowledged on numerous occasions that she did not cohabitate with the Veteran until his death.

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation. 38 C.F.R.  § 3.53(a).
 
In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information. If the evidence establishes that the separation was either procured by the veteran, or was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason that did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b) (emphasis added).
 
State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b).
 
With regard to fault, there is no evidence to show that B.A.P.S. was at fault for the separation.  As noted above, the daughter of B.A.P.S. submitted a statement indicating that her stepfather, the Veteran, was abusing her.  There is no conflicting evidence.  The Board further points out that B.A.P.S. has not made any inconsistent statements on this point.  Her statements are therefore to be accepted. 38 C.F.R. § 3.53(b). Given the foregoing, the Board finds that the evidence shows that B.A.P.S. is not shown to have been at fault in the separation
 
Based on the evidence of record, the Board finds that the Veteran committed misconduct that caused the separation, and that the continuity of the cohabitation must be considered as not having been broken.  38 C.F.R. § 3.53(b).  Accordingly, B.A.P.S. meets the continuous cohabitation requirements for recognition as the Veteran's surviving spouse for purposes of eligibility for VA benefits.  As such, the Board finds that recognition of B.A.P.S. as the surviving spouse of the Veteran for the purpose of receiving VA benefits is warranted.  38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54.

For these reasons, it is B.A.P.S. and not D.B.S., who is considered the Veteran's surviving spouse for purposes of receiving death benefits.  See 38 C.F.R. §§ 3.50, 3.52, 3.53.

II.  Cause of Death

Dependency and Indemnity Compensation (DIC) will be paid to the surviving spouse of a veteran if the veteran dies of a service-connected disability.  38 U.S.C.A. § 1310.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c)(1).  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, will not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

In this case, the immediate cause of death listed on the Veteran's death certificate is cardiac arrest.  Septic shock and liver cell failure are listed as leading to cardiac arrest.  

The underlying cause was noted to be advanced liver cirrhosis. 

At the time of the Veteran's death he was service-connected for bilateral below the knee amputations, coronary artery disease, peripheral vascular disease of the left lower extremity, peripheral vascular disease of the right lower extremity, hypertension, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right upper extremity (all associated with diabetes mellitus, type II with erectile dysfunction and onychomycosis).  The Veteran was additionally service-connected for diabetes mellitus type II with erectile dysfunction and onychomycosis.  

The only evidence submitted by the appellant in support of this claim is the Veteran's death certificate.  The appellant does not contend, and the evidence does not show, that any of the Veteran's service-connected conditions were a principal or contributory cause of his death.  Bilateral below the knee amputations, coronary artery disease, peripheral vascular disease of the left lower extremity, peripheral vascular disease of the right lower extremity, hypertension, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right upper extremity, and diabetes mellitus, type II do not appear on the Veteran's death certificate.

In addition, the appellant does not contend that one of the medical disorders listed on the Veteran's death certificate should have been service-connected during the Veteran's lifetime.  A review of the Veteran's service treatment records reflects that there were no findings or diagnosis of cardiac arrest, septic shock, liver cell failure, or advance liver cirrhosis.   

The evidence does not relate his death to service or his service-connected disabilities.  Neither the death certificate nor any other medical evidence of record identifies the service-connected disabilities, as having caused or in any way contributed to his death.  The appellant has presented no medical evidence to refute this finding.  Thus, the question arises as to whether the Veteran's service-connected disabilities were either debilitating enough in nature, or otherwise of such a complicating nature, that they hastened his death.  A medical nexus has not been demonstrated between any of his service-connected disabilities and his ultimate cause of death.  The appellant again provides no evidence or argument to the contrary.  Therefore, the Board finds that the Veteran's service-connected disabilities were not a contributory cause of his death.  See 38 C.F.R. § 3.312(c) (2015).

Finally, the Board notes that the Veteran was rated as 100 percent disabled beginning January 2009, until his death.  A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service-connected where it is shown that the Veteran's death was not the result of willful misconduct, and, in pertinent part, the Veteran was continuously rated totally disabled for the 10 years immediately preceding death.  See 38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R.  § 3.22(a) (2015).  However, as the Veteran was not continuously rated totally disabled for 10 years, but rather only 1 year immediately preceding his death, this is not for application. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Board finds that the contested claims procedures codified at 38 U.S.C.A. § 7105A(b) and 38 C.F.R. §§ 19.100 through 19.102 and 20.500 through 20.504 have been substantially complied with.  That is, the RO has provided the parties to this appeal with notice of the actions taken, to include the issuance of statements of the case.

With respect to the appellant's claim for Disability and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

A letter dated September 2010 described what evidence the appellant was responsible for obtaining and what evidence VA would undertake to obtain.  The letter also told the appellant that to substantiate the claim there must be medical evidence showing that a service-connected condition caused or contributed to the Veteran's death, that is, that the Veteran died from a service-connected injury or disease.  The letter incorrectly listed the claim as "loan guarantee benefits" but correctly stated the evidence needed to support claims for dependency and indemnity compensation (DIC) benefits. 

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records have been obtained.  The appellant further submitted the Veteran's death certificate and was requested to submit any other medical evidence that showed that the Veteran's death was caused by an injury or disease that began in service.  She did not submit or identify any additional evidence that could be obtained.

With regard to obtaining a medical opinion, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion or examination for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.

The Federal Circuit added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  Subsequently, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit held that in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim.

The Board acknowledges VA has not obtained a medical opinion with respect to the appellant's claim.  However, in this case, a review of the evidence shows that there is no reasonable possibility that a disability of service origin, to include bilateral below the knee amputations, coronary artery disease, peripheral vascular disease of the left lower extremity, peripheral vascular disease of the right lower extremity, hypertension, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right upper extremity, or diabetes mellitus type II with erectile dysfunction and onychomycosis, contributed substantially or materially to the cardiac arrest, septic shock, liver cell failure or advanced liver cirrhosis, that caused the Veteran's death.  The evidence of record fails to suggest such a potential relationship, as the Veteran was diagnosed cardiac arrest, septic shock, liver cell failure and advanced liver cirrhosis many years after service and no medical opinion or statutory presumption provides a potential link to service.  The post-service treatment records simply do not indicate any connection.  The competent medical evidence of record does not relate (or indicate a connection between) the Veteran's service-connected disabilities to the immediate cause or the underlying cause of death.    

The Board has carefully considered this critical issue.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a disability and death (as in this case) would not suffice to meet the standards.  Waters, 601 F.3d at 1278-1279.  

Therefore, the Board concludes that no reasonable possibility exists that such assistance would aid in substantiating the appellant's claim.  Thus, VA's duty to obtain a medical opinion was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination or medical opinion is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).

Moreover, the appellant was previously informed in the VCAA letter noted above that she needed to provide medical evidence showing the Veteran's service-connected disability was related to his cause of death.  She has not provided any additional evidence.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Discussion of the Decision Review Officer (DRO) hearing and VLJ hearing are also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were considered at the hearings.  Sources of evidence relevant in this regard were identified during these hearings.  The Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most remanded in July 2013 and January 2015.  The Board finds there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating these claims. 

ORDER

Recognition of B.A.P.S. as the Veteran's surviving spouse for VA death benefits purposes is granted.

Service connection for the Veteran's cause of death is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


